 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                ***
 6    LAMONT HOWARD,                                        Case No. 3:16-cv-00665-HDM-CBC
 7                                       Petitioner,
             v.                                                         ORDER
 8
      HAROLD WICKHAM, et al.,
 9
                                      Respondents.
10

11          Petitioner’s second unopposed Motion for an Extension of Time (ECF No. 54) is

12   GRANTED. Petitioner will have until October 4, 2019, to file a reply in support of the merits of

13   his amended petition.

14          IT IS SO ORDERED.
15
            DATED: this 6th day of September 2019.
16

17

18                                                         HOWARD D. MCKIBBEN
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                       1
